223 F.2d 264
FEDERAL TRADE COMMISSION Petitioner,v.AMERICAN CRAYON COMPANY, Respondent.
No. 12286.
United States Court of Appeals Sixth Circuit.
April 20, 1955.

Petition for enforcement of decision of the Federal Trade Commission.
Robert B. Dawkins, Earl W. Kintner and J. B. Truly, Washington, D. C., for petitioner.
Flynn, Py & Kruse, Sandusky, Ohio, Marshall, Melhorn, Bloch & Belt, Toledo, Ohio, for respondent.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the petition of the Federal Trade Commission for affirmance and enforcement of its order to cease and desist;


2
And it appearing that the order issued by the Commission contains six paragraphs, the first three of which relate to Section 2(a) of the Clayton Act as amended by the Robinson-Patman Act, 15 U.S.C.A. § 13(a);


3
And it appearing that the last three paragraphs relate to Section 2(d) of the same Act, 15 U.S.C.A. § 13(d);


4
And it appearing that the Commission in its report issued April 29, 1953, upon its investigation of the alleged violation of its order to cease and desist found that the investigation did not disclose substantial violations of paragraphs 1, 2, or 3 of the order relating to Section 2(a) of the amended Clayton Act;


5
And it appearing that the Commission further found that the evidence showed serious and substantial violations of paragraphs 4 and 5 and the succeeding paragraph of the order relating to Section 2(d) of the amended Act;


6
And it appearing that the findings of the Commission are supported by substantial evidence upon the record considered as a whole;


7
It Is Ordered that the order to cease and desist issued December 31, 1940, be and it is hereby modified by striking therefrom paragraphs 1, 2, and 3. Cf. Federal Trade Commission v. Standard Brands, Inc., 2 Cir., 189 F.2d 510, 515;


8
It Is Ordered that as so modified the order of the Federal Trade Commission is affirmed and enforced.